UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 13, 2011 DIGITAL YEARBOOK, INC. (Exact name of registrant as specified in its charter) Nevada 000-52917 98-0546715 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) IdentificationNo.) 4320 – 196 Street, SW, #111, Lynwood, Washington 98036-6754 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(425) 286-3068 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information required by this item is included under Item 8.01 of this current report on Form 8-K. Item 8.01 Other Events On June 16, 2011 we announced that we entered into an agreement with J2 Mining Ventures Ltd. to take over an interest in an option agreement to purchase an iron ore exploration property in Albany County, Wyoming. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Mineral Property Option Acquisition Agreement dated June 13, 2011 with J2 Mining Ventures Ltd. news release dated June 16, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGITAL YEARBOOK, INC. By:/s/ Ed Mulhern Ed Mulhern President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director June 16, 2011
